        Case 4:19-cr-00057-BMM Document 57 Filed 01/13/20 Page 1 of 6



R. HENRY BRANOM JR.
Assistant Federal Defender
Federal Defenders of Montana
Office Headquarters, Great Falls
104 2nd Street South, Suite 301
Great Falls, MT 59401-3645
Phone: (406) 727-5328
Fax: (406) 727-4329
hank_branom@fd.org
      Attorneys for Defendant


                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

UNITED STATES OF AMERICA,                           CR 19-57-GF-BMM

                Plaintiff,                   DEFENDANT’S RESPONSE TO
                                             GOVERNMENT’S NOTICE OF
v.                                             JURY INSTRUCTION AND
                                              PROPOSED ALTERNATIVE
JOSHUA JAMES BIRDRATTLER,

               Defendant.

                             I.     INTRODUCTION

      Defendant Joshua James Birdrattler (Mr. Birdrattler), by and through his

undersigned counsel R. Henry Branom Jr. and the Federal Defenders of Montana,

responds to government’s notice of jury instructions.




                                         1
        Case 4:19-cr-00057-BMM Document 57 Filed 01/13/20 Page 2 of 6



                                  II.   ARGUMENT

   As was the case with the government’s motion in limine paper, the government

continues to argue that this Court’s directive created conditions precedent to

issuance of a cautionary instruction. (See Doc. 56 at page 3 (“If the recording of the

defendant’s statement is not played at trial and if the government does not present

testimony about the unrecorded portion of the interview . . . the United States

believes that the criteria to trigger the cautionary instruction have not been met.”)).

This Court’s Order stated as follows:

      The totality of the circumstances likely will support a cautionary
      instruction in this case. SA Smiedala had available to him the
      technology to record the pre-polygraph interview, but he chose not to
      record it. Should the Government play the recorded portion of the
      interview or present testimony about the unrecorded portion of the
      interview at trial, the Court will instruct the jury to weigh that evidence
      with great caution. The Court further will instruct the jury that if they
      find the FBI could have recorded the interview—but chose not to
      record—the jury should “view with distrust” the recording and the
      testimony.

(Doc. 41 at page 16) (emphasis added and citations omitted).

      The government should not be able to benefit from its own agent’s suspect

practices by only cautioning the jury if the government actually plays the recorded

portion of the interview or if the officers testify to the unrecorded portions of the

interview. The fact the government continues to argue the cautionary instruction

conditions precedent have not been triggered underscores the great unlikelihood the

government will pursue “Scenario One” of its notice.
                                          2
        Case 4:19-cr-00057-BMM Document 57 Filed 01/13/20 Page 3 of 6



      The fact, remains, however, that no matter how the confession is relayed to

the jury, SA Smiedala’s interview procedure affected “the reliability and fairness”

of presenting the recorded “summary” statements to the jury. (See Doc. 56 at page

14). As Mr. Birdrattler previously argued, the need for the cautionary instruction is

derived from the procedure used in obtaining the confession. That procedure was

unreliable and unfair here—a fact Mr. Birdrattler argues this Court agrees with since

this Court’s Order indicates the “totality of the circumstances” in this case will likely

support a cautionary instruction.

                III.   PROPOSED CAUTIONARY INSTRUCTION

      Therefore, because it is within this Court’s discretion what jury instruction to

give, Mr. Birdrattler proposes the following which more completely addresses the

totality of the circumstances in this case and the distrustful view the jury should take

when considering Mr. Birdrattler’s statements under “Scenario One” or “Scenario

Two” of the government’s notice.

      The government has introduced a recording of a statement made by Joshua

James Birdrattler. There is not a complete recording of the entire interview of

Birdrattler. This Court has expressed a preference that interviews be recorded in

their entirety. In considering the weight of any statement made by Birdrattler you

should take into account all the circumstances under which the statement was given

including whether the entire statement was recorded by video or audio means. It is

                                           3
        Case 4:19-cr-00057-BMM Document 57 Filed 01/13/20 Page 4 of 6



up to the jury to decide what weight to give any statement but you should weigh this

statement with caution and view with distrust the fact the agents obtained

Birdrattler’s statement without recording the entire interview.

      RESPECTFULLY SUBMITTED this 13th day of January, 2020.


                                        /s/ R. Henry Branom Jr.




                                          4
        Case 4:19-cr-00057-BMM Document 57 Filed 01/13/20 Page 5 of 6



                      CERTIFICATE OF COMPLIANCE

      I hereby certify that this Brief is in compliance with Local Rule 7.1(d)(2)(as

amended). The brief’s line spacing is double spaced, and is proportionately

spaced, with a 14 point font size and contains less than 6,500 words. (Total number

of words: 569 excluding tables and certificates).

      DATED this 13th day of January, 2020.


                                              /s/ R. Henry Branom Jr.




                                         5
         Case 4:19-cr-00057-BMM Document 57 Filed 01/13/20 Page 6 of 6



                         CERTIFICATE OF SERVICE
                                L.R. 5.2(b)

       I hereby certify that on January 13, 2020, a copy of the foregoing document

was served on the following persons by the following means:

 1,2 CM-ECF

       Hand Delivery

     3 Mail

       Overnight Delivery Service

       Fax

       E-Mail

1.     CLERK, UNITED STATES DISTRICT COURT

2.     CASSADY A. ADAMS
       United States Attorney’s Office
       Assistant United States Attorney
       Counsel for the United States of America

3.     JOSHUA JAMES BIRDRATTLER
           Defendant


                                       /s/ R. Henry Branom Jr.




                                         6
